 Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 1 of 18 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

------------------------------------------------------------------------x
Aleksandra Berkovich

                          Plaintiff,                                        Index No: 2:19-cv-1030




        -against-                                                           Demand for Trial by Jury

Experian Information Solutions, Inc.,
Equifax Information Services, LLC,
Mercedes-Benz Financial Services USA LLC
d/b/a MB Financial Service

                           Defendant(s).
------------------------------------------------------------------------x



                                                COMPLAINT
        Plaintiff Aleksandra Berkovich ("Plaintiff"), by and through her attorneys, and as for her

Complaint against Defendant Experian Information Solutions, Inc. (“Experian”), Defendant

Equifax Information Services, LLC (“Equifax”), and Defendant Mercedes- Benz Financial

Services USA LLC d/b/a MB Financial Service (“MB Financial”), respectfully sets forth,

complains, and alleges, upon information and belief, the following:



                                       JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 2 of 18 PageID: 2



  2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

     acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

     business here.

  3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

     U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).



                                          PARTIES

  4. Plaintiff is a resident of the State of New Jersey, County of Bergen, residing at 9

     Somerset Lane #119, Edgewater, NJ, 07020.

  5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  6. Defendant Experian Information Solutions, Inc. is a consumer reporting agency as

     defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

     in this judicial district. Defendant Experian is a Ohio corporation registered to do

     business in the State of New Jersey.

  7. At all times material here to Experian is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681(d) to third parties.

  8. At all times material hereto, Experian disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  9. Defendant Equifax Information Services, LLC is a consumer reporting agency as defined

     by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 3 of 18 PageID: 3



     judicial district. Defendant Equifax is a Georgia corporation registered to do business in

     the State of New Jersey.

  10. At all times material here to Equifax is a consumer reporting agency regularly engaged in

     the business of assembling, evaluating and disbursing information concerning consumers

     for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

     § 1681(d) to third parties.

  11. At all times material hereto, Equifax disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  12. Defendant Mercedes-Benz Financial Services USA LLC is a person who furnishes

     information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address

     for service at c/o CT Corporation System at 111 8th avenue, New York, NY, 10011.



                                   FACTUAL ALLEGATIONS

  13. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.


                                     Equifax Dispute and Violation


  14. On information and belief, on a date better known to Defendant Equifax, Equifax

     prepared and issued credit reports concerning the Plaintiff that included inaccurate

     information relating to her MB Financial account.

  15. The inaccurate information furnished by Defendant MB Financial and published by

     Defendant Equifax is inaccurate for multiple reasons, most importantly the incorrect

     balance.
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 4 of 18 PageID: 4



  16. Defendants have been reporting this inaccurate information through the issuance of false

     and inaccurate credit information and consumer reports that they have disseminated to

     various persons and credit grantors, both known and unknown.

  17. Plaintiff notified Equifax that she disputed the accuracy of the information Equifax was

     reporting, on or around August 13, 2018 specifically stating in a letter that she was

     disputing the incorrect balance and included a letter from Defendant MB Financial stating

     that the account was settled in full.

  18. It is believed and therefore averred that Defendant Equifax notified Defendant MB

     Financial of Plaintiff’s dispute.

  19. Upon receipt of the dispute of the account from the Plaintiff by Equifax, MB Financial

     failed to conduct a reasonable investigation and continued to report false and inaccurate

     adverse information on the consumer report of the Plaintiff with respect to the disputed

     accounts, including continuing to report the account as a current repossession with an

     incorrect balance.

  20. Furthermore, MB Financial failed to mark the account as disputed despite receiving the

     dispute letter from Plaintiff.

  21. Despite the dispute by the Plaintiff that the information on her consumer report was

     inaccurate with respect to the dispute account, Equifax did not evaluate or consider any

     of the information, claims, or evidence of the Plaintiff and did not make an attempt to

     substantially reasonably verify that the derogatory information concerning the disputed

     account was inaccurate.

  22. Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff correspondence

     indicating its intent to continue publishing the inaccurate information and Defendants
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 5 of 18 PageID: 5



     continued to publish and disseminate such inaccurate information to other third parties,

     persons, entities and credit grantors.

  23. As of the date of the filing of the filing of this Complaint, Defendant MB Financial

     continues to furnish credit data which is inaccurate and materially misleading, and

     Defendant Equifax’s reporting of the above-referenced trade line continues to be

     inaccurate and materially misleading.

  24. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

     score.

  25. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

     result of the inaccurate information on Plaintiff’s credit file.


                                    Experian Dispute and Violation


  26. On information and belief, on a date better known to Defendant Experian, Experian

     prepared and issued credit reports concerning the Plaintiff that included inaccurate

     information relating to her MB Financial account.

  27. The inaccurate information furnished by Defendant MB Financial and published by

     Defendant Experian is inaccurate for multiple reasons, including an incorrect balance,

     failure to list the correct status and incorrect late payments.

  28. Defendants have been reporting this inaccurate information through the issuance of false

     and inaccurate credit information and consumer reports that they have disseminated to

     various persons and credit grantors, both known and unknown.

  29. Plaintiff notified Experian on a phone call that she disputed the accuracy of the

     information Experian was reporting stating there was no balance owed, on or around

     August 13, 2018.
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 6 of 18 PageID: 6



  30. It is believed and therefore averred that Defendant Experian notified Defendant MB

     Financial of Plaintiff’s dispute.

  31. Upon receipt of the dispute of the account from the Plaintiff by Experian, MB Financial

     failed to conduct a reasonable investigation and continued to report false and inaccurate

     adverse information on the consumer report of the Plaintiff with respect to the disputed

     accounts, including adjusting the balance to another incorrect balance.

  32. Furthermore, MB Financial failed to mark the account as disputed despite receiving the

     dispute letter from Plaintiff.

  33. Despite the dispute by the Plaintiff that the information on her consumer report was

     inaccurate with respect to the dispute account, Experian did not evaluate or consider any

     of the information, claims, or evidence of the Plaintiff and did not make an attempt to

     substantially reasonably verify that the derogatory information concerning the disputed

     account was inaccurate.

  34. Notwithstanding Plaintiff’s efforts, Defendant Experian sent Plaintiff correspondence

     indicating its intent to continue publishing the inaccurate information and Defendants

     continued to publish and disseminate such inaccurate information to other third parties,

     persons, entities and credit grantors.

  35. As of the date of the filing of the filing of this Complaint, Defendant MB Financial

     continues to furnish credit data which is inaccurate and materially misleading, and

     Defendant Experian’s reporting of the above-referenced trade line continues to be

     inaccurate and materially misleading.

  36. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

     score.
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 7 of 18 PageID: 7



  37. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

     result of the inaccurate information on Plaintiff’s credit file.



                                FIRST CAUSE OF ACTION
                      (Willful Violation of the FCRA as to Experian)
  38. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully state herein with the same force and effect as if the same were set forth at

     length herein.

  39. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.,

  40. Experian violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

     procedures to assure maximum possible accuracy in the preparation of the credit report

     and credit files that Experian maintained concerning the Plaintiff.

  41. Experian has willfully and recklessly failed to comply with the Act. The failure of

     Experian to comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                 accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                 after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                 information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                 Defendant Experian had notice was inaccurate;
 Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 8 of 18 PageID: 8



              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was

                  inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                  of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian

                  to delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   42. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   43. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681(n).

   44. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Aleksandra Berkovich, an individual, demands judgment in her

favor against Defendant, Experian, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).



                                SECOND CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Experian)
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 9 of 18 PageID: 9



  45. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully state herein with the same force and effect as if the same were set forth at

     length herein.

  46. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.,

  47. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

     the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

     conducting reinvestigation and by failing to maintain reasonable procedures with which

     to verify the disputed information in the credit file of the Plaintiff.

  48. Experian has negligently failed to comply with the Act. The failure of Experian to

     comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                 accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                 after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                 information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                 Defendant Experian had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of the

                 Plaintiff after being advised by the Plaintiff that the information was

                 inaccurate;
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 10 of 18 PageID: 10



              f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                  of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian

                  to delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   49. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   50. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   51. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Aleksandra Berkovich, an individual, demands judgment in her

favor against Defendant, Experian, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).



                                   THIRD CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Equifax)
   52. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 11 of 18 PageID: 11



   53. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.,

   54. Equifax violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

      procedures to assure maximum possible accuracy in the preparation of the credit report

      and credit files that Equifax maintained concerning the Plaintiff.

   55. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

      to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was

                  inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                  of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 12 of 18 PageID: 12



               h) The failure to take adequate steps to verify information Equifax had reason to

                   believe was inaccurate before including it in the credit report of the consumer.

   56. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   57. The conduct, action and inaction of Equifax was willful rendering Equifax liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681(n).

   58. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Aleksandra Berkovich, an individual, demands judgment in her

favor against Defendant, Equifax, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).

                                FOURTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Equifax)
   59. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   60. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   61. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and

       conducting reinvestigation and by failing to maintain reasonable procedures with which

       to verify the disputed information in the credit file of the Plaintiff.
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 13 of 18 PageID: 13



   62. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

      with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                 accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                 after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                 information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                 Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                 Plaintiff after being advised by the Plaintiff that the information was

                 inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                 of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                 could not be verified, or that the source of information had advised Equifax to

                 delete;

              h) The failure to take adequate steps to verify information Equifax had reason to

                 believe was inaccurate before including it in the credit report of the consumer.

   63. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

      by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

      emotional pain, anguish, humiliation and embarrassment of credit denial.
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 14 of 18 PageID: 14



   64. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   65. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Aleksandra Berkovich, an individual, demands judgment in her

favor against Defendant, Equifax, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).

                                   FIFTH CAUSE OF ACTION
               (Willful Violation of the FCRA as to Defendant MB Financial)
   66. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   67. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   68. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   69. Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the

       Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

   70. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 15 of 18 PageID: 15



      furnisher such as the above listed above must report the results to other agencies which

      were supplied such information.

   71. The Defendant MB Financial violated 15 U.S.C. § 1681s2-b by the publishing of the

      Account Liability Representation; by failing to fully and improperly investigate the

      dispute of the Plaintiff with respect to the Account Liability Representation; by failing to

      review all relevant information regarding same by failing to correctly report results of an

      accurate investigation to the credit reporting agencies.

   72. Specifically, the Defendant MB Financial continued to report this account on the

      Plaintiff’s credit report after being notified of her dispute regarding the incorrect balance.

   73. Defendant MB Financial could not have reviewed this dispute, for if they had they would

      have seen the letter issued to the Plaintiff on this account a few months earlier clearly

      stating there was no longer a balance.

   74. Additionally, the Defendant MB Financial failed to mark the account as disputed after

      receiving the dispute letter.

   75. As a result of the conduct, action and inaction of the Defendant MB Financial, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

      from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denials.

   76. The conduct, action and inaction of Defendant MB Financial was willful, rendering

      Defendant MB Financial liable for actual, statutory and punitive damages in an amount to

      be determined by a jury pursuant to 15 U.S.C. § 1601(n).
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 16 of 18 PageID: 16



   77. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       MB Financial in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n).

   WHEREFORE, Plaintiff, Aleksandra Berkovich, an individual, demands judgment in her

favor against Defendant MB Financial for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).



                                   SIXTH CAUSE OF ACTION
               (Negligent Violation of the FCRA as to Defendant MB Financial)
   78. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   79. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   80. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   81. Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the

       Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

   82. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 17 of 18 PageID: 17



       furnisher such as the above named Defendant must report the results to other agencies

       which were supplied such information.

   83. Defendant MB Financial is liable to the Plaintiff for failing to comply with the

       requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   84. After receiving the Dispute Notices from Experian, and Equifax, Defendant MB

       Financial negligently failed to conduct its reinvestigation in good faith.

   85. A reasonable investigation would require a furnisher such as Defendant MB Financial to

       consider and evaluate a specific dispute by the consumer, along with all other facts,

       evidence and materials provided by the agency to the furnisher.

   86. Additionally, the Defendant MB Financial failed to mark the account as disputed after

       receiving the dispute letter.

   87. The conduct, action and inaction of Defendant MB Financial was negligent, entitling the

       Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   88. As a result of the conduct, action and inaction of the Defendant MB Financial, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   89. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant MB Financial in an amount to be determined by the Court pursuant to 15

       U.S.C. § 1601(n) and 1681o.

   WHEREFORE, Plaintiff, Aleksandra Berkovich, an individual, demands judgment in her

favor against Defendant MB Financial, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).
Case 2:19-cv-01030-JMV-JBC Document 1 Filed 01/24/19 Page 18 of 18 PageID: 18



                                DEMAND FOR TRIAL BY JURY

   90. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

      this complaint to which Plaintiff is or may be entitled to a jury trial.



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from the each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

          each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

Dated: Hackensack, New Jersey
       January 24, 2019


                                                     /s/ Yaakov Saks
                                                     Stein Saks, PLLC
                                                     By: Yaakov Saks
                                                     285 Passaic Street
                                                     Hackensack, NJ 07601
                                                     Phone: (201) 282-6500 ext. 101
                                                     Fax: (201)-282-6501
